273 F.2d 525
106 U.S.App.D.C. 400
Leroy A. FRAZIER, Appellantv.UNITED STATES of America, Appellee.Geraldine E. GRAVETTE, Appellantv.UNITED STATES of America, Appellee.
Nos. 15261, 15267.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 8, 1959.Decided Dec. 23, 1959, Petition for Rehearing En Banc DeniedJan. 14, 1960.

Appeals from the United States District Court for the District of Columbia; Edward A. Tamm, District Judge.
Mr. Timothy V. A. Dillon, Washington, D.C.  (appointed by the District Court) for appellant in No. 15261.
Mr. John B. Prebilich, Washington, D.C.  (appointed by the District Court) for appellant in No. 15267.
Mr. William W. Greenhalgh, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before Mr. Justice BURTON, retired,* and FAHY and BURGER, Circuit judges.
PER CURIAM.


1
These consolidated appeals were brought here at Government expense after conviction of appellants for the illegal sale of narcotics under 26 U.S.C. 4704(a) (1958), and 21 U.S.C. 174 (1958).1


2
Able court-appointed counsel have skillfully and vigorously presented the cases for the appellants.  Our examination of the record satisfies us that there is no error.


3
Affirmed.



*
 Sitting by designation pursuant to Sec. 294(a), Title 28, U.S.Code


1
 Appellant Frazier was also indicted and convicted under our assault statute, D.C.Code, 22-505(a) (Supp.  VII, 1959)